UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4417


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JULIO ALBERTO JIMENEZ-GARCIA,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:18-cr-00124-LO-1)


Submitted: January 31, 2020                                       Decided: February 6, 2020


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Richard Daniel
Cooke, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julio Alberto Jimenez-Garcia appeals the 18-month sentence imposed by the district

court following his guilty plea to illegally reentering the United States after deportation or

removal, in violation of 8 U.S.C. § 1326(a) (2018). Appellate counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), concluding that there are no

meritorious grounds for appeal. Counsel questions, however, whether the district court

imposed a reasonable sentence. Finding no reversible error, we affirm.

       “We review a sentence for reasonableness ‘under a deferential abuse-of-discretion

standard.’” United States v. McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v.

United States, 552 U.S. 38, 41 (2007)). The district court specifically addressed each of

Jimenez-Garcia’s nonfrivolous sentencing arguments, as well as the seriousness of his

criminal history and the need for deterrence. Furthermore, the court did not plainly err in

imposing a term of supervised release, based on its conclusions that the circumstances of

the offense merited special deterrence and protection. Although the court’s discussion was

brief, “the context of its explanation made [its conclusions] patently obvious.” United

States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir. 2006); see United States v. Blue,

877 F.3d 513, 520-21 (4th Cir. 2017). Accordingly, we conclude that Jimenez-Garcia’s

sentence is procedurally and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Jimenez-Garcia, in writing, of the right to petition

the Supreme Court of the United States for further review. If Jimenez-Garcia requests that

                                              2
a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Jimenez-Garcia.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                  AFFIRMED




                                              3